                                 Case 2:19-cv-04217-VAP-KK Document 44 Filed 04/05/21 Page 1 of 5 Page ID #:619




                                  1                                 UNITED STATES DISTRICT COURT
                                  2                                CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Johel Valiente et al.,
                                  6                       Plaintiffs,                Case No. 2:19-cv-04217-VAP-KKx
                                  7                       v.
                                                                                        Order GRANTING Summary
                                  8       Swift Transportation Co. of                     Judgment (Dkts. 41, 42)
                                  9          Arizona, LLC, et al.,
                                 10                       Defendants.
Central District of California
United States District Court




                                 11
                                 12
                                            Before the Court are Defendant Swift Transportation Co. of Arizona,
                                 13
                                      LLC and Plaintiffs Johel Valiente and Ashraf Aiad’s Briefs regarding the
                                 14
                                      impact of the Ninth Circuit’s January 15, 2021 opinion in International
                                 15
                                      Brotherhood of Teamsters, Local 2785, et al. v. Federal Motor Carrier Safety
                                 16
                                      Administration, et al. on this case. After considering the parties’ Briefs, the
                                 17
                                      Court deems this matter appropriate for resolution without a hearing
                                 18
                                      pursuant to Local Rule 7-15. The Court awards summary judgment sua
                                 19
                                      sponte in favor of Defendant.
                                 20
                                 21
                                                                   I.    BACKGROUND
                                 22
                                            Plaintiffs are former hourly truck drivers for Defendant. On October
                                 23
                                      16, 2018, Plaintiffs filed suit against Defendant for, inter alia, alleged
                                 24
                                      violations of California’s meal and rest break rules. Specifically, Plaintiffs
                                 25
                                      alleged the following claims: (1) Failure to Provide Meal Periods (Cal. Lab.
                                 26

                                                                              1
                                 Case 2:19-cv-04217-VAP-KK Document 44 Filed 04/05/21 Page 2 of 5 Page ID #:620




                                  1   Code §§ 226.7, 512, and 1198); (2) Failure to Provide Rest Periods (Ca.
                                  2   Lab. Code §§ 226.7 and 1198); (3) Failure to Provide Accurate Written
                                  3   Wage Statements (Cal. Lab. Code § 226(a)); (4) Waiting Time Penalties
                                  4   (Cal. Lab. Code §§ 201-203); (5) Unfair Competition (Cal. Bus. & Prof. Code
                                  5   § 17200 et seq.); and, (5) Civil Penalties (Cal. Lab. Code § 2698 et seq.)
                                  6
                                  7         On March 9, 2020, Defendant filed a Motion for Judgment on the
                                  8   Pleadings arguing, among other things, that Plaintiffs’ claims arising from
                                  9   California’s meal and rest break laws are preempted by regulations
                                 10   promulgated by the Federal Motor Carrier Safety Administration (“FMCSA”).
Central District of California
United States District Court




                                 11   (Dkt. 27). The Court denied the Motion because the FMCSA’s hours of
                                 12   service regulations expressly apply only to drivers operating in interstate
                                 13   commerce and the Complaint states that each Plaintiff “worked for
                                 14   [Defendant] as an hourly truck driver in California.” (Dkt. 32). The Court
                                 15   noted that “[o]n a motion for judgment on the pleadings, the Court may not
                                 16   go ‘beyond the pleadings to resolve an issue…’ [and] [n]either the Complaint
                                 17   nor any properly considered filing (such as one the Court may judicially
                                 18   notice) provides for a basis for the Court to conclude the FMCSA’s
                                 19   regulations apply to the jobs performed by Plaintiffs….” (Id.)
                                 20
                                 21         On December 28, 2020, Defendant moved the Court to reconsider its
                                 22   Order Denying Defendant’s Motion for Judgment on the Pleadings. (Dkt.
                                 23   34). Defendant argued that it discovered new evidence, i.e., alleged
                                 24   admissions in Plaintiffs’ discovery responses regarding Plaintiffs’
                                 25   participation in interstate commerce. (Dkt. 34-1). The Court denied the
                                 26   Motion for Reconsideration because the Court could not consider the

                                                                             2
                                 Case 2:19-cv-04217-VAP-KK Document 44 Filed 04/05/21 Page 3 of 5 Page ID #:621




                                  1   alleged admissions on a motion for judgment on the pleadings; discovery
                                  2   responses are not proper subjects of judicial notice. (Dkt. 40).
                                  3
                                  4         Nevertheless, the Court acknowledged the Ninth Circuit’s ruling in
                                  5   International Brotherhood and its potential effect on the instant case. The
                                  6   Court therefore ordered the parties to brief International Brotherhood’s
                                  7   impact on this case. (Id.)
                                  8
                                  9                                II.   DISCUSSION
                                 10         Defendant argues in its brief that the Court should grant summary
Central District of California
United States District Court




                                 11   judgment sua sponte in favor of Defendant in light of International
                                 12   Brotherhood. The Court agrees.
                                 13
                                 14         Pursuant to Federal Rule of Civil Procedure 56, after giving notice
                                 15   and a reasonable time to respond, the court may grant summary judgment
                                 16   for a nonmovant. Fed. R. Civ. P. 56(f)(1). However, “a court may grant
                                 17   summary judgment without notice if the losing party has had a ‘full and fair
                                 18   opportunity to ventilate the issues involved in the motion.’” In re Rothery,
                                 19   143 F.3d 546, 549 (9th Cir. 1998) (quoting In re Harris Pine Mills, 44 F.3d
                                 20   1431, 1439 (9th Cir. 1995)); see also Celotex Corp. v. Catrett, 477 U.S. 317,
                                 21   326 (1986) (“[D]istrict courts are widely acknowledged to possess the power
                                 22   to enter summary judgments sua sponte, so long as the losing party was on
                                 23   notice that she had to come forward with all of her evidence.”); Columbia
                                 24   Steel Fabricators, Inc. v. Ahlstrom Recovery, 44 F.3d 800, 803 (9th Cir.
                                 25   1995) (affirming sua sponte award of summary judgment in favor of a non-
                                 26   appearing party).

                                                                             3
                                 Case 2:19-cv-04217-VAP-KK Document 44 Filed 04/05/21 Page 4 of 5 Page ID #:622




                                  1         In International Brotherhood, the Ninth Circuit held that the FMCSA’s
                                  2   determination that federal law preempts California’s meal and rest break
                                  3   rules as to property-carrying commercial vehicle drivers was valid. Int'l Bhd.
                                  4   of Teamsters, Loc. 2785 v. Fed. Motor Carrier Safety Admin., 986 F.3d 841
                                  5   (9th Cir. 2021); see also California’s Meal and Rest Break Rules for
                                  6   Commercial Motor Vehicle Drivers; Petition for Determination of Preemption,
                                  7   83 FR 67470-01. As a result, commercial motor vehicle drivers subject to
                                  8   the FMCSA’s hours-of-service regulations may not bring claims labor under
                                  9   California’s meal and rest break rules.
                                 10
Central District of California
United States District Court




                                 11         Plaintiffs do not deny that they are subject to the FMCSA’s hours-of-
                                 12   service regulations. Rather, Plaintiffs contend that the Court may not apply
                                 13   the FMCSA’s preemption determination retroactively. (Dkt. 42). The Court
                                 14   is not persuaded by this argument. As Defendant correctly points out, the
                                 15   Court currently has no authority to enforce the regulations upon which
                                 16   Plaintiffs’ meal and rest break claims rest. Plaintiffs fail to address the litany
                                 17   of cases cited by Defendant echoing this point. See e.g., Ayala v. U.S
                                 18   Xpress Enterprises, Inc., No. EDCV 16-137 GW (KKx), 2019 WL 1986760,
                                 19   at *3 (C.D. Cal. May 2, 2019); Dkt. 41, at 9-11. Accordingly, the undisputed
                                 20   facts entitle Defendant to judgment as a matter of law on Plaintiffs’ meal and
                                 21   rest break claims.
                                 22
                                 23         District courts may grant summary judgment sua sponte in absent of a
                                 24   formal motion so long as “the party against whom judgment was entered
                                 25   had a full and fair opportunity to develop and present facts and legal
                                 26   arguments in support of its position.” Portsmouth Square Inc. v. S'holders

                                                                              4
                                 Case 2:19-cv-04217-VAP-KK Document 44 Filed 04/05/21 Page 5 of 5 Page ID #:623




                                  1   Protective Comm., 770 F.2d 866, 869 (9th Cir. 1985). The Court finds that
                                  2   this requirement is satisfied. Plaintiffs were put on notice that the sufficiency
                                  3   of their claims were at issue in the Court’s January 22, 2021 minute order
                                  4   denying Defendant’s Motion for Reconsideration and ordering the parties to
                                  5   brief the effect of the Ninth Circuit’s ruling in International Brotherhood.
                                  6   Plaintiffs had a full and fair opportunity to develop and present facts and
                                  7   legal arguments in their brief currently before the Court.
                                  8
                                  9         The Court finds there are no triable issues of material fact and
                                 10   Plaintiffs’ meal and rest break claims fail as a matter of law as they are
Central District of California
United States District Court




                                 11   preempted by the FMCSA’s determination. Plaintiffs do not dispute that
                                 12   their remaining claims depend on their meal and rest break claims. (See
                                 13   Dkt. 41, at 2, 5; Dkt. 42; Dkt. 1-1, ¶¶ 40-71). The Court therefore GRANTS
                                 14   summary judgment in Defendant’s favor on all of Plaintiffs’ claims.
                                 15
                                 16                                III.   CONCLUSION
                                 17         The Court awards summary judgment sua sponte in favor of
                                 18   Defendant.
                                 19
                                 20   IT IS SO ORDERED.
                                 21
                                 22       Dated:     4/5/21
                                 23                                                         Virginia A. Phillips
                                                                                       United States District Judge
                                 24
                                 25
                                 26

                                                                              5
